Citation Nr: 0626437	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  06-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

One of the stressors claimed by the veteran to support his 
claim is a March 1957 in-service accidental shooting, by 
which he sustained a gunshot wound to his right elbow.  The 
service medical records reflect his treatment for the wound, 
and a July 1957 rating decision granted service connection 
for the residuals.  The competent medical evidence currently 
associated with the claims file does not reflect a definitive 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2005).  An 
April 2004 report of the veteran's private psychotherapist 
reflects that he treated the veteran for anxiety from 
December 1990 to December 1995 and from January 1997 to June 
1997, and that the March 1957 incident was contributory to 
the veteran's anxiety.

The October 2004 rating decision determined that there was no 
diagnosis of a current disorder and denied the veteran's 
claim without affording him an examination.  Applicable law 
requires VA to deem an examination necessary to adjudicate a 
claim when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); McClendon v. United States, 20 
Vet. App. 79 (2006).

As noted, the medical evidence of record does not reflect a 
definite diagnosis of PTSD, but the veteran's VA outpatient 
treatment records reflect a July 2004 primary care entry of 
the veteran's listed medical problems that includes 
"possible PTSD."  The author of the entry related that the 
veteran had a history of treatment for several years 
following the gunshot wound, and that he had current 
intrusive thoughts, was hypervigilant, and he sometimes had 
nightmares.

Although there is no diagnosis of PTSD, the Board deems the 
private April 2004 report and the July 2004 entry as 
competent evidence of recurrent symptoms of disability that 
may be associated with the 1957 in-service incident.  Without 
an examination, there is insufficient medical evidence to 
decide the appeal.  Id.  Thus, the duty to assist the veteran 
renders an examination as appropriate.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim the 
claim shall be denied.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  This procedural deficiency can be cured while the 
case is on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD or 
psychiatric symptomatology since 1956.  
After securing the necessary release, the 
RO should obtain these records.

3.  After the above is complete, and 
whether records are obtained or not, 
the RO should arrange for an 
appropriate psychiatric examination for 
the veteran, to determine whether he 
currently suffers from PTSD as a result 
of his in-service accidental gunshot 
wound, or other stressors.  The claims 
folder and copy of this remand must be 
made available to and reviewed by the 
examiner prior to the completion of the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All tests and studies 
deemed necessary should be conducted.

After examination of the veteran and 
review of the claims file, the examiner 
should provide a diagnosis for any 
acquired psychiatric disorder present.  
If PTSD is found, the specific stressor 
should be set forth, to include whether 
in-service or thereafter.  If other 
psychiatric pathology is present, the 
etiology should be described to the 
extent possible.  To the extent a 
determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

4.  After the above is complete, if, only 
if, the examination results in a 
diagnosis of PTSD and the examiner links 
the diagnosis to stressors other than his 
gunshot wound, the RO should take 
appropriate action to develop and confirm 
any other stressors identified as causing 
PTSD.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


